      Case 4:20-cv-02188 Document 15 Filed on 08/28/20 in TXSD Page 1 of 4




                      IN THE UNITED STATES DISTICT COURT
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

ALEJANDRO EVARISTO PEREZ                      §
     Plaintiff,                               §
                                              §
V.                                            §      CIVIL ACTION NO.
                                              §        4:20-CV-02188
                                              §
LINKEDIN CORPORATION                          §
     Defendant.                               §

      DEFENDANT LINKEDIN CORPORATION’S REPLY IN SUPPORT OF
         MOTION TO DISMISS FOR FAILURE TO STATE A CLAIM

        Defendant LinkedIn Corporation (“Defendant” or “LinkedIn”) files this Reply in

Support of the Motion to Dismiss Plaintiff’s Complaint for Failure to State a Claim

pursuant to FED. R. CIV. P. 12(b)(6) and respectfully shows as follows.

                         ARGUMENTS AND AUTHORITIES

        The Court should grant LinkedIn’s Motion to Dismiss.          Rather than address

LinkedIn’s legal arguments, Plaintiff’s response attacks LinkedIn’s counsel and disputes

the nature of his claims. The Court should dismiss this case with prejudice, because

Plaintiff has failed to demonstrate that he has a viable claim under the First Amendment.

     A. Plaintiff Fails to Rebut LinkedIn’s Legal Arguments.

        Plaintiff does not contest that LinkedIn is a private corporation, or that the First

Amendment does not apply to private companies. Instead, Plaintiff accuses LinkedIn of

misrepresenting the nature of the case as a “First Amendment” case, whereas Plaintiff

claims this is a “Free Speech” case. Nevertheless, Plaintiff goes on to acknowledge that



                                             1
      Case 4:20-cv-02188 Document 15 Filed on 08/28/20 in TXSD Page 2 of 4




the First Amendment includes the right to a freedom of speech. As such, Defendant has

not misrepresented Plaintiff’s allegations.

        Plaintiff then argues that the “inverse” of the Supreme Court’s decision in Schenck

v. U.S. gives rise to an ethical obligation to warn the world about the Chinese government.

However, Schenck is inapposite because it involves the restriction of speech by the

government, not by a private party like LinkedIn. See Scheck v. U.S., 249 U.S. 47 (1919).

Ultimately, Plaintiff has not identified any authority supporting a Constitutional right to

use LinkedIn to distribute his beliefs.

    B. Defendant Followed Local Rules.

        Plaintiff contends that the Court should deny the Motion to Dismiss due to defense

counsel’s purported failure to confer with Plaintiff, but this is not a basis to deny the Motion

to Dismiss. Contrary to Plaintiff’s assertions, Defendant did follow the Local Rules and

the Court’s procedures prior to filing the Motion. Defendant’s Motion to Dismiss is a

dispositive motion that does not require a pre-motion conference. L.R. 7.1(D). 1




1
  Moreover, even if it were required, conferring with Plaintiff on a dispositive motion as to Plaintiff’s only
claim would have been futile, particularly given Plaintiff’s unusual opinions regarding the nature of the
case and LinkedIn’s motivations. For example, when counsel conferred with Plaintiff regarding the Motion
to Transfer, Plaintiff stated he opposed the motion, in part, because he needs to be close to his assault rifle
so he can protect himself during the pendency of the litigation. Plaintiff has explained that he genuinely
believes that LinkedIn is an instrument of the Chinese Communist Party, and that as a result of this lawsuit
he is under threat of assassination. Although Defendant has attempted to alleviate these concerns by
reassuring Plaintiff that this is absolutely not the case, and that he has no reason to be afraid, Defendant has
been unable to allay Plaintiff’s fears. Because of Plaintiff’s fundamental distrust of LinkedIn and its
attorneys, LinkedIn and Plaintiff have been unable to have productive discussions regarding this case.


                                                       2
     Case 4:20-cv-02188 Document 15 Filed on 08/28/20 in TXSD Page 3 of 4




                                     CONCLUSION

       For these reasons, and for the reasons set forth in the opening Motion, the Court

should dismiss Plaintiff’s Complaint in its entirety with prejudice.



Dated: August 28, 2020

                                                 Respectfully submitted,

                                                 /s/ Steven J. Mitby
                                                 Steven J. Mitby
                                                 Texas Bar No. 24037123
                                                 Federal Bar No. 33591
                                                 smitby@seilermitby.com
                                                 SEILER MITBY, PLLC
                                                 2700 Research Forest Drive, Suite 100
                                                 The Woodlands, Texas 77381
                                                 Telephone: (281) 419-7770
                                                 Facsimile: (281) 419-7791

                                                 ATTORNEY-IN-CHARGE
                                                 FOR DEFENDANT

OF COUNSEL FOR DEFENDANT:
Megan Rapp
Texas Bar No. 24073924
S.D. Texas I.D. 1260209
SEILER MITBY, PLLC
2700 Research Forest Drive, Suite 100
The Woodlands, Texas 77381
Telephone: (281) 419-7770
Facsimile: (281) 419-7791
mrapp@seilermitby.com




                                             3
     Case 4:20-cv-02188 Document 15 Filed on 08/28/20 in TXSD Page 4 of 4




                            CERTIFICATE OF SERVICE

      I certify that on August 28, 2020 a true and correct copy of the foregoing Reply in

Support of Motion to Dismiss for Failure to State a Claim was served on the unrepresented

Plaintiff via email and US Mail to the below addresses:

Alejandro Evaristo Perez
9233 Westheimer, #136
Houston, Texas 77063
Email: alejandro.evaristo.perez@gmail.com



                                         /s/ Megan Rapp
                                         Megan Rapp




                                            4
